DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Response to Election/Restriction filed on 27 January 2021.
Claims 1 – 20 are pending and examined below.  Claim 20 is withdrawn due to a restriction requirement.

Election/Restrictions
Applicant's election without traverse of claims 1 – 19 in the reply filed on 27 January 2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 May 2019 and 24 June 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Please note the Examiner, for the purpose of compact prosecution, uses the drawings supplied in the WIPO Publication, WO 2018/104509 A2, for examination. 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either 

This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Objections
Claims 1 and 20 was objected to because of the following informalities:  
Regarding claim 1, the limitation, “Apparatus”, in line 1 should read, “An apparatus”. 
Regarding claim 1, the limitation, “characterized in that the support structure comprises”, is grammatically confusing and should read, “wherein the support structure comprises”. 
Regarding claim 19, the limitation, “comprising a bag feed and at least one product feed and at least one bag closing station and a bag discharge” should read “comprising a bag feed, at least one product feed, at least one bag closing station, and a bag discharge”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the limitation “and in particular for filling powdery foodstuff into open-mouth bags” in lines 1 – 2 is indefinite because the phrase "and in particular" renders the claim indefinite because it is unclear whether the limitation following the phrase, in this case, “for filling powdery foodstuff into open-mouth bags”, is part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of compact prosecution, the Examiner interprets the limitation “[an] apparatus for filling bulk goods into bags and in particular for filling powdery foodstuff into open-mouth bags” to mean “[an] apparatus for filling bulk goods into bags” wherein the limitation “and in particular for filling powdery foodstuff into open-mouth bags” is not part of the invention.

Regarding claim 1, the limitation “the filling spout” in line 4 is indefinite because the antecedent basis for the limitation, “at least one filling spout”, in claim 1, line 2, describes one or more filling spouts wherein the limitation, “the filling spout”, describes only one filling spout; thus, the limitation is ambiguous whether the limitation refers to the antecedent basis of the limitation describing one or more filling spouts or the limitation is further limiting the antecedent basis to only one filling spout.  For the purpose of compact prosecution, the Examiner interprets the limitation “the filling spout” to mean, “the at least one filling spout” referring to the antecedent basis of the limitation.

Regarding 1, the limitation “a bag is appended … on the [at least one] filling spout by means of at least one bag holder” in line 4 is indefinite because the term “means” implies an additional structure of the at least one bag holder is used to append the bag on the at least one filling spout; however, the limitation is ambiguous as what means or additional structure of the at least one filling spout is used to append the bag on the at least one filling spout.  For the purpose of compact prosecution, the Examiner interprets the limitation “a bag is appended … on the [at least one] filling spout by means of at least one bag holder” to mean “a bag is appended … on the [at least one] filling spout by at least one bag holder”.

Regarding claim 1, the limitation “the ambience” in line 8 is indefinite because the limitation lacks antecedent basis and the meaning of the term “ambience” is vague in the context of the claim.  For the purpose of compact prosecution, the Examiner interprets the limitation “the ambience” to mean “an ambient air pressure”.

Regarding claim 1, the independent claim is indefinite because independent claim 1 either lacks a preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known, as required by 37 CFR 1.75(e), or independent claim 1 does not properly distinguish the preamble in the claim, thus independent claim 1 is ambiguous as to what portion of independent claim 1 is the preamble and what portion of independent claim 1 are the elements, steps, and/or relationships which constitute that portion of the claimed combination which the Applicant 
“an apparatus for filling bulk goods into bags comprising: 
a support structure, and 
at least one filling spout accommodated on the support structure to which a bag is appended for filling and retained on the at least one filling spout by at least one bag holder; 
[wherein] the support structure comprises at least one hollow profile with a control component at least partially accommodated and protected from contamination therein, and that an air outlet is provided in the hollow profile to apply on the hollow profile in operation an air pressure that is higher than in an ambient air pressure.”

Regarding claim 2, the limitation “the hollow profile is sealed outwardly” in lines 1 – 2 is indefinite because the limitation is ambiguous as to what is meant by the terms “sealed outwardly”.  For the purpose of compact prosecution, the Examiner interprets the limitation “the hollow profile is sealed outwardly” to mean “the hollow profile is sealed”.

Regarding claims 2 – 6, 8 – 9, 11 and 17, the limitation “the hollow profile” is indefinite because the antecedent basis for the limitation, “at least one hollow profile”, in claim 1, line 5, describes one or more hollow profiles wherein the limitation, “the hollow profile” describes only one hollow profile, thus the limitation is ambiguous whether the limitation refers to the antecedent basis of the limitation describing one or more hollow profiles or the limitation is further limiting the antecedent basis to only one hollow profile.  For the purpose of compact prosecution, the Examiner interprets the limitation “the hollow 

Regarding claim 7, the limitation “at least one connecting line” in lines 1 – 2 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “at least one connecting line” in claim 6, line 2, or the limitation refers to a new at least one connecting line not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation “at least one connecting line” to mean “the at least one connecting line”.

Regarding claims 9 – 10, the limitation “the bag holder” is indefinite because the antecedent basis for the limitation, “at least one bag holder”, in claim 1, line 4, describes one or more bag holders wherein the limitation, “the bag holder” describes only one bag holder, thus the limitation is ambiguous whether the limitation refers to the antecedent basis of the limitation describing one or more bag holders or the limitation is further limiting the antecedent basis to only one bag holder.  For the purpose of compact prosecution, the Examiner interprets the limitation “the bag holder” to mean “the at least one bag holder” referring to the antecedent basis of the limitation.

Regarding claim 10, the limitation “the [at least one] bag holder can be selected through a pneumatic cylinder and/or electrically” in lines 1 – 2 is indefinite because the limitation, due to the terms “can be”, is not positively recited; thus, the limitation is ambiguous whether the limitation following the terms “can be”, in this case, “selected 

Regarding claims 16 – 17, the limitation “the central hollow profile” is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation “the central hollow profile” to mean “a central profile”.

Regarding claim 18, the limitation “at least one hollow profile” in line 2 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “at least one hollow profile” in claim 1, line 5, or the limitation refers to a new at least one hollow profile not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation “at least one hollow profile” to mean “the at least one hollow profile”.

Regarding claim 18, the limitation “its top face” in line 2 is indefinite because the term “its” is a pronoun that refers to an element previously recited and it is ambiguous as written in the claim as to the antecedent basis of the pronoun or, in other words, what element the term “its” refers.  For purposes of compact prosecution, the Examiner interprets the limitation “its top face” to mean “a top face of the at least one hollow profile”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being by anticipated by Fischer et al. (US 2,634,894), hereinafter Fischer.

Regarding claim 1, Fischer discloses [an] apparatus for filling bulk goods (col. 1, ll. 1 – 5; col. 2, l. 52 – col. 3, l. 5) into bags (container 29, fig. 1) comprising:
a support structure (base 19, housing 67, frame 24, filling head support 25 and cylinder 38, fig. 1), and 
at least one filling spout (filling head 27 and projection 28, fig. 1) accommodated on the support structure (19, 67, 24, 25, 38) to which a bag (29) is appended for filling and retained on the at least one filling spout (27, 28) by at least one bag holder (supporting plate 37, fig. 1; col. 3, ll. 35 – 40 and as shown in fig. 1),
[wherein] the support structure (19, 67, 24, 25, 38) comprises at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows hollow internal chamber 50 wherein the Examiner deems the air-tight enclosure and hollow internal chamber 50 as the claimed “at least one hollow profile”) with a control component (valve 54, motor 84, fig. 1) at least partially accommodated and protected from contamination therein (best shown in figs. 1, 

Regarding claim 2, Fischer discloses the hollow profile is sealed (The Examiner interprets the term “sealed” to mean, “closed or made secure against access, leakage, or passage” – Merriam Webster dictionary.  Col. 4, ll. 53 – 56 describes an air-tight enclosure within housing 67 and base 19 wherein the Examiner deems an air-tight enclosure is a sealed, or secured against air leakage, container).

Regarding claim 3, Fischer discloses at least one control valve (valve 54, fig. 1) is disposed in the at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows hollow internal chamber 50 wherein the Examiner deems the air-tight enclosure and hollow internal chamber 50 as the claimed “at least one hollow profile”. Fig. 1 shows valve 54 disposed within the air-tight enclosure within housing 67, base 19, and rotatable support plate 22) as a control component (col. 3, ll. 73 – 75). 

    PNG
    media_image1.png
    292
    380
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    66
    69
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: rect][AltContent: connector][AltContent: textbox (Insert 1)][AltContent: textbox (Insert 1)][AltContent: textbox (Annular valve member 54)][AltContent: textbox (Fischer et al. (US 2,634,894) – Annotated fig. 5)]

Regarding claim 4, Fischer discloses at least one valve island (annular valve member 53, figs. 1, annotated fig. 5) having multiple control valves (valve 54, fig. 1; annotated fig. 5 shows annular valve member 53 having multiple valves 54) as control components (col. 3, ll. 73 – 75) is disposed in the at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows hollow internal chamber 50 wherein the Examiner deems the air-tight enclosure and hollow internal chamber 50 as the claimed “at least one hollow profile”. Fig. 1 shows annular valve member 53 disposed within the air-tight enclosure within housing 67, base 19, and rotatable support plate 22).

Regarding claim 5, Fischer discloses a control device (valve 54, fig. 1) as a control component (col. 3, ll. 73 – 75) and/or a sensor device as a control component is disposed 

Regarding claim 6, Fischer discloses at least one connecting line (air tube 52, fig. 1) is accommodated in the at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows hollow internal chamber 50 wherein the Examiner deems the air-tight enclosure and hollow internal chamber 50 as the claimed “at least one hollow profile”.  Fig. 1 shows air tube 52 disposed within the air-tight enclosure within housing 67, base 19, and rotatable support plate 22) as a control component (Col. 3, ll. 73 – 75 describes valve 54 as a control device to control the amount of air flow from air tube 52 thus the Examiner deems air tube 52 a control component because air tube 52 works in conjunction with valve or control device 54).

Regarding claim 7, Fischer discloses the at least one connecting line (air tube 52, fig. 1) is configured electric, pneumatic (Col. 3, ll. 62 – 75 describes air tube 52 as pneumatic line to actuate the lifting mechanism).

Regarding claim 8, Fischer discloses at least one sensor cable (150, 151, fig. 10) is accommodated in the at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows hollow internal chamber 50 wherein the Examiner deems the air-tight enclosure and hollow internal chamber 50 as the claimed “at least one hollow profile”) (The term “sensor” is defined as “a device that responds to a physical stimulus (such as heat, light, sound, pressure, magnetism, or a particular motion) and transmits a resulting impulse (as for measurement or operating a control)” – Merriam Webster dictionary.  Col. 8, l. 61 – col. 9, l. 3 describes a safety device wherein pivoted lever arm 142 responds to the particular motion of cylinder 38, specifically when cylinder 38 is jammed in the upper position, and transmits a resulting impulse via wires 150, 151 to control the operation of motor 84, thus the Examiner deems pivoted lever arm 142 is a sensor to detect the position of cylinder 38 and wires 150, 151 as the sensor wires or cables.  Fig. 8 shows a portion of wires 150, 151 within the air-tight enclosure within housing 67, base 19, and rotatable support plate 22).  

Regarding claim 9, Fischer discloses the at least one bag holder (supporting plate 37, fig. 1) is fastened to the at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows 

Regarding claim 10, Fischer discloses the at least one bag holder (supporting plate 37, cylinder 38, fig. 1) is selected through a pneumatic cylinder (cylinder 38, bellows 63, fig.1) (Col. 4, ll. 11 – 22 describes supporting plate 37 is selected or lifted when rotatable supporting plate 22 revolves around central post 20 and air control opening 55 corresponds to a given cylinder 38.   Col. 4, ll. 11 – 22 further describes when air control opening 55 corresponds to a given cylinder 38, compressed air is admitted within or through cylinder 38 to lift supporting plate 37 and cylinder 38) and/or electrically .

Regarding claim 11, Fischer discloses an air outlet pipe (bleed passage 66, fig. 1) of the pneumatic cylinder (cylinder 38, bellows 63, fig.1) opens into the at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows hollow internal chamber 50 wherein the Examiner deems the air-tight enclosure and hollow internal chamber 50 as the claimed 

Regarding claim 12, Fischer discloses a rotating device (rotatable supporting plate 22, fig. 1) with a plurality of filling spouts (filling head 27 and projection 28, fig. 1) disposed thereat (Fig. 1 shows rotatable supporting plate 22 connected to filling head 27 and projection 28 via supporting frame 24).

Regarding claim 13, Fischer discloses the support structure (base 19, housing 67, frame 24, filling head support 25 and cylinder 38, fig. 1) comprises a plurality of hollow profiles enclosure 1: col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22; enclosure 2: hollow internal chamber 50).

Regarding claim 14, Fischer discloses the rotating device (rotatable supporting plate 22, fig. 1) comprises a central hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 wherein the Examiner deems the air-tight enclosure as the claimed “a central hollow profile”) configured as a supporting unit (housing 67 that makes up a portion of the central hollow profile is a supporting unit of the filling machine) and multiple hollow profiles (hollow internal chamber 50, fig. 1; fig. 1 shows hollow internal chamber 30 within cylinder 38 wherein col. 7, ll. 15 – 19 implies eight cylinders 38, as shown in fig. 7, thus the Examiner deems the filling machine of Fischer has eight hollow internal chambers 50 within the 

Regarding claim 15, Fischer discloses a bearing and/or a drive motor (motor 84, fig. 8) is disposed in the central hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 wherein the Examiner deems the air-tight enclosure as the claimed “a central hollow profile”.  Fig. 8 shows motor 84 within the air-tight enclosure within the housing 67 portion).

Regarding claim 16, Fischer discloses a slip ring and/or a compressed air manifold and/or a rotary bushing (74, fig. 1; col. 4, ll. 53 – 74 and figs. 3, 4 describes sealing member 74 as a removable (via clamps 76 and bolts 77) cylindrical lining for circular opening 69 used to create an air-tight seal accommodating the increased air pressure or pneumatic fluid within housing 67, base 19, and rotatable support plate 22 as described in col. 6, ll. 58 – 71.  The Examiner deems the rubber construction sealing member 74 also prevent wear and abrasion between rotatable support plate 22 and housing 67. Please note as rotatable support plate 22 rotates about central post 20 on thrust bearing 21, sealing member 74, connected to rotatable support plate 22, also rotates) for a pneumatic or hydraulic fluid is accommodated in a central hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 wherein the Examiner deems the air-tight enclosure as the claimed “a central hollow profile”).

Regarding claim 17, Fischer discloses a central hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 wherein the Examiner deems the air-tight enclosure as the claimed “a central hollow profile”) is connected with a supply station through at least one duct (pipe 59, fig. 1; col. 4, ll. 1 – 6 describes pipe 59 attaches to a suitable source of compressed air wherein the Examiner deems the suitable source of compressed air as the claimed “a supply station”) configured as a hollow profile (col. 4, ll. 1 – 6 and fig. 1 shows pipe 59 as a hollow pipe configured to supply compressed air from a source of compressed air wherein the Examiner deems the hollow pipe as the claimed “a hollow profile”).

Regarding claim 18, Fischer discloses the at least one hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and rotatable support plate 22 and fig. 1 shows hollow internal chamber 50 wherein the Examiner deems the air-tight enclosure and hollow internal chamber 50 as the claimed “at least one hollow profile”) comprises inclined roof faces on a top face of the at least one hollow profile (fig. 1 shows annular bracket 94 as one of the top faces, in relation to base 19, of the air-tight enclosure within housing 67, base 19, and rotatable support plate 22 wherein annular bracket 94 inclines upwardly, as shown in fig. 1, from the portion of annular bracket 94 connected to ring gear 93 to the portion of annular bracket attached to rotatable supporting plate 22 at location 96, and forms a roof or upper structure of the air-tight enclosure, as also shown in fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer, in view of Wagner (US 2,133,367).

Regarding claim 19, Fischer discloses the invention as recited in claim 1. 
Fischer further discloses at least one product feed (apparatus of fig. 1).
Fischer does not explicitly disclose a bag feed, at least one bag closing station, and a bag discharge.
However, Wagner teaches a bag feed (container handling mechanism, fig. 6; pg. 1, col. 2, l. 50 – pg. 2, col. 1, l. 42) and at least one bag closing station (sealing mechanism, fig. 11; pg. 2, l. 30 – pg. 3, l. 16) and a bag discharge (Below fig. 10 shows a figure of container 10 in cage 11 exiting and downstream a portion of sealing mechanism (portion 58, 59, 62 of the sealing mechanism) wherein the Examiner deems the area downstream of sealing mechanism 58, 59, 62 where container 10 in cage 11 is discharged from the sealing mechanism as the clamed “bag discharge”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by Fischer, with a bag feed, at least one bag closing station, and a bag 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        10 February 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731